NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4750-17T1

CARLA GROSSO,

          Plaintiff-Respondent,

v.

ACACIO DIAS,

     Defendant-Appellant.
__________________________

                    Argued September 18, 2019 – Decided October 7, 2019

                    Before Judges Whipple and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FM-20-1929-13.

                    Acacio Dias, appellant, argued the cause pro se
                    (Stephen Schnitzer, on the brief).

                    Sean Alden Smith argued the cause for respondent
                    (Brach Eichler LLC, attorneys; Sean Alden Smith and
                    Mia V. Stollen, on the brief).

PER CURIAM
      Defendant appeals from a May 8, 2018 order of the Family Part denying

reconsideration of his February 16, 2018 motion to strike and to vacate the

court's prior orders as well as his April 9, 2018 motion "to decertify" the

plaintiff's answering certification. Having reviewed the record in its entirety,

we affirm for the reasons expressed by Judge Alan G. Lesnewich in his statement

of reasons issued with the May 8, 2018 order. We only add the following

comments.

      Defendant's central argument is that he was not properly served with

process for plaintiff's motions seeking to enforce the parties' property settlement

agreement incorporated into their final judgment of divorce. Judge Lesnewich

made explicit findings that plaintiff provided proof of certified mailings. A

certification of service stated regular mail was not returned. Defendant filed no

opposition, and on February 6, 2018, Judge Lesnewich entered an order finding

defendant in violation of litigant's rights.

      On February 16, 2018, and April 9, 2018, respectively, defendant's

counsel filed the motions that are the subject of this appeal. Judge Lesnewich

considered the motions and, based upon his review of the record on

reconsideration, he found the record demonstrated defendant was served by

certified mail, regular mail and email, and plaintiff met the obligations of Rule


                                                                           A-4750-17T1
                                          2
1:5-2. Having applied the appropriate legal standard for consideration of a

motion for reconsideration, and because the judge's findings are supported by

the record, we discern no reason to disturb the order.

      We do not address defendant's remaining arguments as they lack sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-4750-17T1
                                        3